Case 3:19-cv-00208-GMG Document 10-5 Filed 06/04/20 Page 1 of 2 PageID #: 359
                                                 GOVERNMENT EXHIBIT
                                      US f

                                                                      Bureau of Alcohol Tobacco
                                                                      Firearms and Explosives



                                                                      Washington Field Division


                                                                      www   atfgay




                                                            April    23 2019



   David Frazier 11
   Frazier's    Pawn Shop
   922    N              Street

                        W
              Queen

   Martinsburg                 25404


   RE     FFL 4-55-003-02-8H-01768


   Dear    Mr    Frazier



   This letter     is        inform you that the hearing
                        to                               regarding the Notice to                 Deny   Application     for

   License      ATF      Form 4498 issued on January 29 2019 has been delayed and rescheduled                                 for

   convenience          of the government      Enclosed              will   find a Notice of Hearing-Change                         the
                                                               you                                                      setting

   new    date time and location          of the hearing       Unless    we   hear otherwise from         you   the   hearing will

   proceed    as   scheduled       with or without       you


   If   you have questions         concerning the hearing          please    do not   hesitate   to   contact   me   directly

   at   202   648-7177




                                                         Michael     F   Fronczak

                                               Director Industry            Operations

                                                   Washington        Field Division



   Enclosure



   Cc    Division Counsel

         Area Supervisor          Falls   Church   III   Field Office




                                                                                                                                          US00000013
Case 3:19-cv-00208-GMG Document 10-5 Filed 06/04/20 Page 2 of 2 PageID #: 360

   UNITED STATES OF AMERICA                                                                  DOCKET          NO

   IN     THE MATTER            OF THE NOTICE TO
   DENY       APPLICATION FOR LICENSE                                                        WASHINGTON               FIELD DIVISION
   ISSUED       TO
                                                                                             DEPARTMENT OF JUSTICE
   David Frazier        11                                                                   BUREAU OF ALCOHOL
   922    N   Queen     Street                                                               TOBACCO FIREARMS AND
   Martinsburg West Virginia 25404                                                           EXPLOSIVES




                                                      NOTICE OF HEARING-CHANGE


              On     January    29 2019           a   Notice to        Deny        Application       for   License    ATF    Form 4498 was
   issued to David Frazier 11 922                     N   Queen Street Martinsburg West Virginia 25404


              By     email dated February 14                    2019 David           Frazier 11       owner of     Frazier's      Pawn Shop
   requested       a hearing on the notice to deny the license                               The hearing was         initially    scheduled      for

   May 9 2019           and a notice was subsequently issued on March                                     25 2019 However            the hearing

   has since been delayed             and rescheduled                 for       convenience        of the government



              Therefore       notice       is   hereby given the government has not withdrawn                               its   notice   to   deny    the

   license    and a hearing in the matter will be conducted                                 in   accordance     with 27     CFR    Pall    478
   Subpart     E     before Michael Fronczak                     Director          Industry Operations            Bureau of Alcohol             Tobacco
   Firearms and Explosives                  The       hearing         is   now     scheduled        for    1000   AM       on Wednesday

   August 21 2019             at    40 Compass Pointe Martinsburg VVV 25404                                          As   provided    in   27   CFR
   478 76      the   applicant      may be       represented               at   the hearing



              Issued    at   Washington           DC           this   23rd day of August 2019


              As previously indicated                 you may bring witnesses                      with you and or documentary              evidence

                             have considered              in                                              Prior to the hearing                   mark
   that   you wish      to                                     support of your position                                              please
   and number each piece of evidence                           as   Applicant's            Exhibit           and bring three       3   copies     of

   each exhibit        one    for   yourself one for the Government attorney and one for the hearing officer



              Additionally          this   hearing will be informal in nature                        and will     be conducted       under the

   provisions        of Section     923 f 2           of Title 18 United                  States   Code and Section 478 74 of Title 27 of
   the Code of Federal Regulations                        Michael           Boyer Division Counsel                and Jeffrey      Cohen
   Associate Chief Counsel will represent                             the       government         The proceedings        will    be recorded by        a

   court reporter        Videotaping            of the hearing by either party will not be allowed




                                                                                      I




                                                           MICHAEL F FRONCZAK
               DIRECTOR INDUSTRY OPERATIONS WASHINGTON FIELD DIVISION
                 BUREAU OF ALCOHOL TOBACCO FIREARMS AND EXPLOSIVES




                                                                                                                                                            US00000014
